DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: summary of the invention is verbatim as claim language and an abstract.  Appropriate correction is required.

Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate sub-combinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10579501. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious and parallel in nature.

Current Claims
Patented claims USPN 105719501
1.  A computer program product for testing a server code in a server concurrently handling multiple client requests, comprising:
a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a device to cause the device to perform a method comprising:
creating a job-specific breakpoint in the server code using a library application 
based on the job identifier, pausing an execution of a client job by enabling the job-specific breakpoint in the server code 
based on the job identifier, resuming the execution of the client job by disabling the job-specific breakpoint in the server code using the library application programming interface;
debugging and reproducing one or more concurrency issues in the server code based on the pausing and resuming of the execution of the client job; and
writing, using the library application programming interface, readable and repeatable reproduction scripts and test cases containing interleaved executions of parallel client requests through various breakpoints.

multiple client requests, the method comprising: creating a job-specific 
breakpoint in the server code using a library application programming 
interface, wherein the job-specific breakpoint in the server code is enabled or disabled based on a job identifier dynamically retrieved during execution of 
the server code using the library application programming interface, the 

in the server code, the library application programming interface comprises, a 
plurality of readymade functions that execute, in a desired sequence, various 
synchronous and asynchronous program paths associated with the multiple client 
requests and are capable of establishing a new server connection with the 
server and retrieving the job identifier from the server associated with the 
established new server connection;  based on the job identifier, pausing an 
execution of a client job by based on enabling the job-specific breakpoint in 
the server code using the library application programming interface;  based on the job identifier, resuming the execution of the client job by based on 
disabling the job-specific breakpoint in the server code using the library 

concurrency issues in the server code based on the pausing and resuming of the execution of the client job;  and writing, using the library application 
programming interface, readable and repeatable reproduction scripts and test 
cases containing interleaved executions of parallel client requests through 
various breakpoints.

11.  A computer system for testing a server code in a server concurrently 
handling multiple client requests, the computer system comprising: one or more 

computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, 
wherein the computer system is capable of performing a method comprising: 
creating a job-specific breakpoint in the server code using a library 
application programming interface, wherein the job-specific breakpoint in the 
server code is enabled or disabled based on a job identifier dynamically 
retrieved during execution of the server code using the library application 
programming interface, the library application programming interface controls the job-specific breakpoint in the server code, the library application 

execute, in a desired sequence, various synchronous and asynchronous program 
paths associated with the multiple client requests and are capable of 
establishing a new server connection with the server and retrieving the job 
identifier from the server associated with the established new server 
connection;  based on the job identifier, pausing an execution of a client job 
by based on enabling the job-specific breakpoint in the server code using the 
library application programming interface;  based on the job identifier, 
resuming the execution of the client job by based on disabling the job-specific 
breakpoint in the server code using the library application programming 
interface;  debugging and reproducing one or more concurrency issues in the 

job;  and writing, using the library application programming interface, 
readable and repeatable reproduction scripts and test cases containing 
interleaved executions of parallel client requests through various breakpoints.
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7 and 9-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al USPN 6,681,384 in view of Noguchi et al USPN 5,930,470. 
Regarding claim 1
Bates et al teaches
creating a job-specific breakpoint in the server code using a library application programming interface, wherein the job-specific breakpoint in the server code is enabled or disabled based on a job identifier dynamically retrieved during execution of the server code using the library application programming interface, the library application programming interface controls the job-specific breakpoint in the server code, the library application programming interface comprises a plurality of readymade functions that execute, in a desired sequence, various synchronous and asynchronous program paths associated with the multiple client requests and are capable of establishing a new server connection with the server and retrieving the job identifier from the server associated with the established new server connection (column 2, line 60, the invention is a way to synchronize threads in a multi-threaded program.  In the preferred embodiment, a debugger provides a break-point that does not interrupt the user when the first thread reaches it; instead, the debugger halts this thread at the break-point and waits for other threads to accumulate at the break-point before the debugger notifies the user.  The user can specify a condition under which this notification should occur; for example, when a specific thread or a certain number of threads have accumulated at the break-point.  Once the condition is satisfied, the debugger suspends other threads that have not reached the break-point.  The debugger 
based on the job identifier, pausing an execution of a client job by enabling the job-specific breakpoint in the server code using the library application programming interface (column 4, line 1, to address this difficulty, a second operation supported by conventional debuggers is a break-point operation, which permits a computer programmer to identify with a "break-point" a precise instruction for which the programmer desires to halt execution of the program during execution.  As a result, the debugger executes the program in a normal fashion until a break-point is reached, and then the debugger stops execution and displays the results of the program to the programmer for analysis);


writing, using the library application programming interface, readable and repeatable reproduction scripts and test cases containing interleaved executions of parallel client requests through various breakpoints (column 5, line 20, another reason why thread synchronization during debugging might be necessary would be when an incomplete computer program is being debugged.  Sections or modules of a computer program may merely be represented with "stubs" to exercise the interfaces.  But, such stubs would not perform like the full computer program.  For example, a tactical fighter-aircraft mission-avionics system integrates a large number of displays, navigational aids, communication systems, weapons delivery systems, crew comfort, and other systems.  The amount of code required to control these many functions is large, so the software development approach is generally a top-down design with bottom-up testing.  Thus, each subfunction required to perform these tasks is defined, including the interfaces to other subfunctions.  A programmer would then write the lower-tier sections 

Regarding claim 2
Bates et al teaches 
an application programming interface to create a new thread of execution for every client request executed in the client job using syntax of the programming language used for implementing the library application programming interface (column 14, line 30, Referring to FIG. 10, there is illustrated logic for a function within debug controller 122 that creates a break-point.  At block 1000 control starts.  Control then continues to block 1005 where debug controller 122 maps the statement specified in set break-point command 301 to an address in program 120.  Control then continues to block 1007 where debug controller creates a record in break-point table 132.  Debug controller 122 sets address field 405 to be the mapped address determined in block 1005.  Debug controller 122 sets opcode 410 to be the instruction that resides at address 405 in program 120.  Debug controller initializes counter 440 to be zero.  Debug controller 122 also inserts an invalid instruction in program 120 at the mapped address from block 1005.  Control then continues to block 1009 where debug controller 122 determines whether the user requested multi-threaded break-point command 302.  

Regarding claim 3
Bates et al teaches 
 the library application programming interface retains information about relationships between client jobs, job identifiers, threads, and breakpoints including node specific breakpoints (column 1, line 46, the break-point and step operations work well when the entire program being debugged runs in a single thread.  But, some operating systems allow multiple parts, or threads, of one or more programs to run simultaneously.  These operating systems are referred to as multi-threaded, which is a type of parallel processing that allows for more straightforward software design and faster execution of such programs on multi-processor computers) and (column 8, line 29, debugger window 300 also shows a portion of computer program 120 having statement numbers 330, 331, and 332.  Three threads of the same computer program are shown: threads 325, 327, and 329, although any number of threads could be executing.  For the purpose of clarity, all three threads are shown in this illustration, but not all debuggers show threads within the debugger window.  In this example, computer 

Regarding claim 4
Bates et al teaches 
 the library application programming interface allows queuing of client requests (column 4, line 52, the term semaphore generally refers to a function used to halt execution of a section of code until a condition is satisfied releasing the semaphore function.  "Semaphore" and "mutex" are often used interchangeably, but a mutex is actually a broader concept that includes tracking the semaphore function using data structures, evaluating the condition holding completion of the semaphore function, and scheduling the release of threads queued by the semaphore function).

Regarding claim 5
Rejection of claim 1 is incorporated and further claim recite similar limitation as claim 1, therefore claim is rejected under same rationale.

Regarding claim 6
Noguchi et al teaches


Regarding claim 7
Bates et al teaches 
 the job-specific breakpoint is located in a synchronous execution path or an asynchronous execution path in the server code (column 5, line 52, one manner of debugging synchronization problems is for a user to set a break-point and allow a first thread to hit it.  The user then manually suspends the first thread and commands the program to continue executing until a second thread hits the break-point.  The user then releases the first thread allowing both threads to execute.  But, this manual approach 



Regarding claim 9
Rejection of claim 1 is incorporated and further claim recite similar limitation as claim 1, therefore claim is rejected under same rationale.

Regarding claim 10
Bates et al teaches 
deleting the job-specific breakpoint in the server code for a node of the server using the library application programming interface (column 7, line 32, referring to FIG. 2, an exemplary software environment is shown for computer system 100 of FIG. 1.  Referring again to FIG. 2, specifically, thread synchronizing capability is illustrated in block-diagram form, with the elements shown that contribute to maintaining break-points (e.g., creating and deleting) and to responding to a system exception.  Debug user interface 124 is shown initiating the process, providing at Phase 201 any break-points to be established.  In some instances, the user may define these break-points by issuing a debugger command that refers to high-level language (HLL) references such as line or statement numbers or software object references such as a program or module name, from which the physical storage address may be cross referenced.  The debugger command could be issued on a command line or through a graphical user interface.  The illustrative embodiment described below shows a user providing statement-number references from which memory addresses are cross referenced.  The interface provided by debug user interface 124 is further described in FIGS. 3a and 3b);
.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Art
US 6378124 B1 Bates; Cary Lee et al teaches Debugger thread synchronization control points
US 6145123 A Torrey; James M. et al teaches Trace on/off with breakpoint register		

US 6718294 B1 Bortfeld; Ulrich teaches System and method for synchronized control of system simulators with multiple processor cores		
US 8756461 B1 Jacob; Samuel et al teaches Dynamic tracing of thread execution within an operating system kernel				

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ANIL KHATRI/            Primary Examiner, Art Unit 2191